Exhibit 10.24

LOGO [g89473ex10_24img001.jpg]

Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City

California 94063

U.S.A.

October 28, 2008

Kenneth Denman

Re: Offer of Employment

Dear Ken:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Chief Executive Officer. You will be based
In Openwave’s Redwood City location. This offer is contingent upon the positive
confirmation of the information you have provided on your resume, a background
check and references. The following terms and conditions shall apply to your
anticipated employment with Openwave.

1. Commencement of Employment with Company.

Your employment will commence no later than Nov. 12, 2008.

2. Base Compensation.

Your annual base salary will be USD $450,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for the following incentive compensation:

You shall be eligible for a quarterly incentive cash award from the Company
under the Company’s Corporate Incentive Plan (“CIP”), based upon a target for
each quarterly period which shall be 100% of your base salary actually earned
for the three month performance period (i.e., $112,500) based upon your initial
base salary). Under the terms of the CIP, your actual annual incentive cash
award may be below, at, or above target (up to a maximum of 150% of your target,
as pro-rated if applicable) and shall be determined based upon the Company’s
achievement level against selected financial and performance objectives. The
terms of the CIP, including the financial and performance objectives for the
Company, are established each year by the Compensation Committee in consultation
with the Board of Directors of the Company.

4. Equity Awards.

Subject to the approval of the Compensation Committee of the Board of Directors
of Openwave at its first meeting following your employment commencement date,
you will be granted an option to purchase 1,500,000 shares of Common Stock (the
“Option”). The Option shall have an exercise price as follows: 500,000 shares
will have a per share exercise price equal to the fair market value of one share
of Company common stock on the date of grant (which shall be determined in the
discretion of the Compensation Committee in accordance with the terms of
Openwave’s 2006 Stock incentive Plan); 500,000 shares will have a per share
exercise price equal to greater of $2.50 per share or the fair market value of
one share of Company common stock on the date of grant; and 500,000 shares will
have a per share exercise price equal to the greater of $3.50 per share or the
fair market value of one share of Company common stock on the date of grant. The
vesting commencement date shall be your employment commencement date. The shares
will vest over four years with a one year cliff, meaning that one fourth of your
shares will vest on the first anniversary of your vesting commencement date and
the remaining shares will vest monthly thereafter on a ratable basis. Vesting
will, of course, depend on your continued employment with Openwave. Any Option
granted shall be subject to the terms of the Company’s policies and standard
form of agreements.

 



--------------------------------------------------------------------------------

5. Insurance Plans.

You are also eligible to participate In our comprehensive employee benefit
programs. You understand and agree that, subject to applicable law, the Company
reserves the right to unilaterally revise the terms of the employee benefit
programs.

6. Travel to and from Denver

We understand that you plan to travel regularly on weekends to Denver until
after your daughter’s high school graduation. Openwave will cover the cost of
travel to and from Denver, as well as local living expenses in Northern
California, for up to $5,000 per month from the start of your employment to one
year after your start date. You recognize the importance of being a full time
resident CEO.

7. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an authorized officer of the Company.

8. Severance.

If your employment terminates as a result of Involuntary Termination, as defined
in Addendum E, within the first 12 months of your employment, and you sign a
general release of claims without revoking It as allowed by law, you shall be
eligible to receive a lump sum severance payment equal to 12 months of base
salary at your final base salary rate plus the full amount of your then-current
annual target CIP bonus, which severance payment shall be subject to applicable
withholding and shall be made within 30 days following your employment
termination date. If your employment terminates as a result of Involuntary
Termination, as defined in Addendum E, following the first 12 months of your
employment, and you sign a general release of claims without revoking it as
allowed by law, you shall be eligible to receive a lump sum severance payment
equal to six months of base salary at your final base salary rate plus 50% of
your then-current annual target CIP bonus, which severance payment shall be
subject to applicable withholding and shall be made within 30 days following
your employment termination date. If you become eligible to receive a severance
payment under this Section 8, and if you timely elect to continue health
insurance coverage under the Company’s health insurance plans pursuant to the
terms of COBRA, the Company shall pay the full premium cost of such coverage on
your behalf, as well as on behalf of your spouse and covered dependents (if
any), for the lesser of six months or until you and your covered dependents (if
any) become eligible for other health insurance coverage through a subsequent
employer. If your employment terminates as a result of Involuntary Termination
in connection with a Change of Control of the Company (as defined in Addendum
F), you shall be eligible to receive the severance and benefits described In the
Company’s Change of Control Severance Agreement, a copy of which Is attached as
Addendum F. This paragraph does not change or alter the at will nature of your
employment relationship with the Company.

9. US Work Authorization

Your employment will commence between October 15, 2008 and December 1, 2008,
contingent upon your providing to the Company proof of your eligibility to work
in the United States. You will provide us at least two weeks notice prior to
your start date.



--------------------------------------------------------------------------------

10. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A- Employment Requirements

Addendum B- Confidential Information and Inventions Assignment Agreement

Addendum C- Insider Trading Policy

Addendum D- Company Code of Conduct

Addendum E- Definitions of Involuntary Termination and Cause

Addendum F- Change of Control Severance Agreement

11. Section 409A.

You and the Company intend that income provided to you pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”), and the provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. The Company does not, however, guarantee any particular tax effect
for Income provided to you pursuant to this Agreement, and except for its
obligation to withhold applicable Income and employment taxes from compensation
paid or provided to you, the Company shall not be responsible for the payment of
any applicable taxes incurred by you on compensation paid or provided to you
pursuant to this Agreement. In the event that any compensation to be paid or
provided to you pursuant to this Agreement may be subject to the excise tax
described in Section 409A, the Company may delay such payment for the minimum
period required in order to avoid the Imposition of such excise tax.

12. Entire Agreement/Modification.

This Agreement, the Addendums, and any stock option agreements between you and
the Company, constitute the entire agreement between you and the Company
concerning our employment relationship, and they supersede all prior
negotiations, representations, and agreements regarding that subject. This
Agreement cannot be modified or amended except by a subsequent written amendment
signed by you and an authorized officer of the Company.

Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

 

Sincerely, /s/ Charles Levine Charles Levine Chairman of the Board

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:  

/s/ Kenneth D. Denman

  Date:   11/4/08       Kenneth Denman        



--------------------------------------------------------------------------------

Addendum A – Employment Requirements

1. By signing below you agree to the terms set forth in this Addendum A –
Employment Requirements and the Appendix 1 attached to the Addendum A, the
Confidential Information and Inventions Assignment Agreement.

2. EQUIPMENT: Openwave will provide you with necessary equipment to successfully
complete your job responsibilities. This equipment will be held as property of
the company and must be returned upon your termination of employment with
Openwave.

3. WORKING ENVIRONMENT: Openwave is committed to providing a drug/alcohol and
smoke free working environment for its employees. Additionally, in accordance
with the Americans with Disabilities Act (ADA) we will provide disabled
employees with any reasonable accommodations necessary. If you require any
accommodations please contact the Director, Global Talent as soon as possible.

4. EXCLUSIVITY OF SERVICE: You are required to devote your full time, attention,
and abilities to your job duties during working hours, and to act in the best
interests of the Company at all times. You must not, without the written consent
of the Company, in any way directly or indirectly (i) be engaged or employed in,
or (ii) concerned with (in any capacity whatsoever) or (iii) provide services
to, any other business or organization where this is, or is likely to be, in
conflict with the interests of the Company or where this may adversely affect
the efficient discharge of your duties. However this does not preclude your
holding up to 5% of any class of securities in any company that is quoted on a
recognized Stock Exchange.

5. RECEIPTS OF PAYMENTS AND BENEFITS FROM THIRD PARTIES: Subject to any written
regulations issued by the Company which may be applicable, neither you nor any
member of your family, nor any company or business entity in which you or they
have an interest, are entitled to receive or obtain directly or indirectly any
payment, discount, rebate, commission or other benefit from third parties in
respect to any business transacted (whether or not by you) by or on behalf of
the Company. If you, any member of your family or any company or business entity
in which you or they have an interest, directly or indirectly obtain any such
payment, discount, rebate, commission or other benefit, you will forthwith
account to the Company for the amount received or the value of the benefit so
obtained.

6. WARRANTY AND UNDERTAKING: You represent and warrant that you are not subject
to any agreement, arrangement, contract, understanding, court order or
otherwise, which in any way directly or indirectly restricts or prohibits you
from fully performing the duties of your employment, or any of them, for the
benefit of Company in accordance with the terms and conditions of the offer of
employment.

7. PERFORMANCE OF DUTIES. You will perform all acts, duties and obligations and
comply with such orders as may be designated by the Company and which are
reasonably consistent with your job title. The Company may require you to
undertake the duties of another position, either in addition to or instead of
the above duties, it being understood that you will not be required to perform
duties, which are not reasonably within your capabilities. The Company may
require you (as part of your duties of employment) to perform duties or services
not only for the Company but also for any subsidiary of Company where such
duties or services are of a similar status to or consistent with your position
with the Company

8. AT WILL EMPLOYMENT. Employment with Openwave is for no specific period of
time. As a result, either you or Openwave may terminate your employment at any
time for any reason, with or without cause. This is the full and complete
agreement between you and the company regarding this term. Although your job
duties, title, compensation and/or benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express writing signed by you and the
President of the Company.

9. LEGAL RIGHT TO WORK. For purposes of Federal Immigration Law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Original documentation must be
provided to us on or before your start date, or our employment relationship with
you may be terminated. A list of such documents can be found on the back of the
Employment Eligibility Form (I-9) form included with this offer.

 

Page 1



--------------------------------------------------------------------------------

10. CONFIDENTIAL INFORMATION. Openwave’s proprietary rights and confidential
information are the company’s most important assets, We will therefore ask that
you sign, as a condition to your employment, the Company’s Confidential
Information and Inventions Assignment Agreement. We impress upon you that we do
not wish you to bring with you any confidential or proprietary material of any
former employer or to violate any other obligations to your former employers.

11. HOURS OF WORK. There are no normal working hours for this employment, you
are required to work at such times and for such periods as are necessary for the
efficient discharge of your duties, and shall devote all of your time and
attention during such working hours to the discharge of your duties

12. PREVIOUS AGREEMENTS. This letter cancels and is in substitution for all
previous letters of engagement, agreements and arrangements whether oral or in
writing relating to the subject matter hereof between the Company and yourself,
all of which shall be deemed to have been terminated by mutual consent. This
letter with the identified Attachments is the entire agreement between you and
the Company regarding the terms upon which you are employed by Company.

13. PROVISIONS. The various provisions and sub-provisions of this letter are
severable and if any provision or sub-provision or identifiable part thereof is
held to be invalid or unenforceable by any court of competent jurisdiction then
such invalidity or unenforceability will not affect the validity or
enforceability of the remaining provisions or sub-provisions or identifiable
parts thereof in this letter.

 

Acknowledged:  

/s/ Kenneth D. Denman

  Date:   12/9/09       Kenneth Denman        

 

Page 2



--------------------------------------------------------------------------------

OPENWAVE SYSTEMS INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT (“CIIA Agreement”)

As a condition of my becoming employed (or my employment being continued) by
Openwave Systems Inc. a Delaware corporation or any of its other current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:

1. Employment Relationship I understand and acknowledge that this Agreement does
not alter, amend or expand upon any rights I may have to continue in the employ
of Company or the duration of my employment relationship with the Company under
any existing agreements between the Company and me or under applicable law. Any
employment relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the Relationship), prices and costs, markets, software,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
licenses, finances, budgets or other business information disclosed to me by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or created by me during the period of the
Relationship, whether or not during working hours. I understand that
“Confidential Information” includes, but is not limited to, information
pertaining to any aspects of the Company’s business which is either information
not known by actual or potential competitors of the Company or is proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. I further understand that Confidential Information does not
include any of the foregoing items which has become publicly and widely known
and made generally available through no wrongful act of mine or of others who
were under confidentiality obligations as to the item or items involved.

(b) Former Employer Information. I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or trust prior or subsequent to the
commencement of my Relationship with the Company, and I will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development,



--------------------------------------------------------------------------------

and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, in the course
of my Relationship with the Company, I incorporate into a Company product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by the Company and which relate to the
proposed businesses, products, or research and development of the Company
(collectively referred to as “Inventions”), except as provided in Section 4(e)
below. I further acknowledge that all Inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and during the period
of my Relationship with the Company are “works made for hire” (to the greatest
extent permitted by applicable law) and are compensated by my salary unless
regulated otherwise by the mandatory law of the state of California, USA.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.

(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under certain provisions of California Labor Code which
states:

Section 2870: (a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.



--------------------------------------------------------------------------------

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

I will advise the Company promptly in writing of any inventions that I believe
meet such provisions and are not otherwise disclosed on Exhibit A.

4. Returning Company Documents. I agree that, at the time of termination of my
Relationship with the Company, I will deliver to the Company (and will not keep
in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to the Relationship or otherwise belonging to the
Company, Its successors or assigns. I further agree that to any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. In the event
of the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit B.

5. Notification to Other Parties. In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer,
and/or entity with whom I maintain a consulting relationship, including parties
with whom such relationship commences after the effective date of this
Agreement, about my rights and obligations under this Agreement.

6. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twelve
(12) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, for a period of
twelve (12) months following termination of my Relationship with the Company for
any reason, with or without cause, I shall not solicit any licensor to or
customer of the Company or licensee of the Company’s products, in each case,
that are known to me, with respect to any business, products or services that
are competitive to the products or services offered by the Company or under
development as of the date of termination of my Relationship with the Company.

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.



--------------------------------------------------------------------------------

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, United
States of America, without giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

(c) Severability, Successors and Assigns and Survival. If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect. This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. The
provisions of this Agreement shall survive the termination of the Relationship
and the assignment of this Agreement by the Company to any successor in interest
or other assignee.

(d) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

The parties have executed this Agreement on the respective dates set forth
below:

 

Openwave Systems Inc.     Employee By:  

/s/ Meg Makalou

    By:  

/s/ Kenneth D. Denman

Print Name:   Meg Makalou     Name:   Kenneth Denman Date:   12/10/08     Date:
  11/24/08 Address:   2100 Seaport Boulevard     Address:   Redwood City CA,
94063     50 Cherry Hills Farm Dr     Englewood, CO 80113



--------------------------------------------------------------------------------

EXHIBIT A to CIIA Agreement

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 4

 

        Title        

  

    Date    

  

Identifying Number

or Brief Description

           

ü No inventions or improvements

     Additional Sheets Attached

 

Signature of Employee:   

/s/ Kenneth D. Denman

      Kenneth Denman    Date: 11/24/08      



--------------------------------------------------------------------------------

EXHIBIT B to CIIA Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Openwave, its
subsidiaries, affiliates, successors or assigns (together the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or take away such employees or consultants, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, for a
period of twelve (12) months from the date of this Certificate, I shall not
solicit any licensor to or customer of the Company or licensee of the Company’s
products, in each case, that are known to me, with respect to any business,
products or services that are competitive to the products or services offered by
the Company or under development as of the date of termination of my
Relationship with the Company.

 

Date:  

 

             

(NO SIGNATURE REQUIRED)

        (Employee’s Signature)        

 

        (Type/Print Employee’s Name)



--------------------------------------------------------------------------------

INSIDER TRAIMNG COMPLIANCE PROGRAM

OPENWAVE SYSTEMS INC.

In order to take an active role in the prevention of insider trading violations
by its officers, directors (as used herein, meaning “Members of the Board of
Directors”), employees, employees of its subsidiaries, and other related
individuals, Openwave Systems Inc. (including its subsidiaries, “Openwave”) has
adopted the policies and procedures described in this Memorandum.

 

I. Adoption of Insider Trading Policy.

Openwave has adopted the Insider Trading Policy attached to this Memorandum as
Attachment A (the “Policy”), which prohibits trading based on material,
non-public information regarding Openwave (“Inside Information”). The Policy
covers officers, directors and all other employees of, or consultants or
contractors to, Openwave or its subsidiaries, as well as family members of such
persons, and others, in each case where such persons have or may have access to
Inside Information. The Policy is to be delivered to all new employees and
consultants upon the commencement of their relationships with Openwave, and is
to be circulated to all personnel at least annually. As a condition of
employment with Openwave, all employees must sign an acknowledgment of receipt
of the policy attached hereto as Attachment B.

 

II. Designation of Certain Persons.

A. Section 16 Individuals. Openwave has determined that those persons listed on
Attachment C attached to this Memorandum are the directors and officers who are
subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and the rules and
regulations promulgated thereunder (“Section 16 Individuals”). Attachment C will
be amended from time to time as appropriate to reflect the election of new
officers or directors, any change in function of current officers and the
resignation or departure of current officers or directors. Openwave’s Chief
Financial Officer, General Counsel and Associate General Counsel designated to
administer the Insider Trading Compliance Program are each individually
empowered to amend Attachment C to so reflect such changes.

B. Other Persons. Openwave has determined that all employees of Openwave who are
vice president level or above, together with the Section 16 Individuals, should
be subject to the pre-clearance requirement described in Section IV.A. below, in
that Openwave believes that, in the normal course of their duties, such persons
have, or are likely to have, regular access to Inside Information. Individuals
subject to pre-clearance requirements may be amended from time to time and
Openwave’s Chief Financial Officer, General Counsel and designated Associate
General Counsel are each individually empowered to amend this list to reflect
appropriate changes based upon the hiring of new employees, the termination of
employment of listed employees, and changes in the functions of existing
employees. Under special circumstances, other persons may come to have access to
Inside Information for a period of time. During such period, such persons should
also be subject to the pre-clearance procedure described in Section IV.A. below.

 

  Page 1 August 19, 2008  



--------------------------------------------------------------------------------

III. Appointment of Compliance Officer.

Openwave has appointed its Chief Financial Officer (or such officer’s designee)
as Openwave’s Insider Trading Compliance Officer (the “Compliance Officer”).

 

IV. Duties of Compliance Officer.

The duties of the Compliance Officer shall include, but not be limited to, the
following:

A. Pre-clearing all transactions involving Openwave’s securities by those
individuals listed on Attachment C and all employees vice president level and
above, in order to determine compliance with the Policy, insider trading laws,
Section 16 of the Exchange Act and Rule 144 promulgated under the Securities Act
of 1933, as amended.

B. Assisting in the preparation and filing of Section 16 reports (Forms 3, 4 and
5) for all Section 16 Individuals.

C. Serving as the designated recipient at Openwave of copies of reports filed
with the SEC by Section 16 Individuals under Section 16 of the Exchange Act.

D. Performing periodic cross-checks of available materials, which may include
Forms 3, 4 and 5, Form 144, officers and directors questionnaires, and reports
received from Openwave’s stock administrator and transfer agent, to determine
trading activity by officers, directors and others who have, or may have, access
to Inside Information.

E. Circulating the Policy (and/or a summary of the Policy) to all employees,
including Section 16 Individuals, on an annual basis, and providing the Policy
and other appropriate materials to new officers, directors and others who have,
or may have, access to Inside Information, and obtaining a signed acknowledgment
of receipt of the policy (Attachment B) on an annual basis from all recipients.

F. Assisting Openwave’s Board of Directors in implementation of the Policy and
Sections I and II of this Memorandum

 

  Page 2 August 19, 2008  



--------------------------------------------------------------------------------

ATTACHMENT A

OPENWAVE SYSTEMS INC.

INSIDER TRADING POLICY

and Guidelines with Respect to

Certain Transactions in Openwave’s Securities

This Policy provides guidelines to employees, consultants, contractors, officers
and directors of Openwave Systems Inc. and its subsidiaries (including its
subsidiaries, “Openwave”) with respect to transactions in Openwave’s securities.

Applicability of Policy

This Policy applies to all transactions in Openwave’s securities, including
common stock, options for common stock and any other securities Openwave may
issue from time to time, such as preferred stock, warrants and convertible
debentures, as well as to derivative securities relating to Openwave’s stock,
whether or not issued by Openwave, such as exchange-traded options. It applies
to all officers of Openwave, all members of its Board of Directors, and all
employees of, and consultants and contractors to, Openwave, if any, who receive
or have access to Material Nonpublic Information (as defined below) regarding
Openwave. This group of people, members of their immediate families, and members
of their households are sometimes referred to in this Policy as “Insiders.” This
Policy also applies to any person who receives Material Nonpublic Information
from any Insider.

Any person who possesses Material Nonpublic Information regarding Openwave is an
Insider for so long as the information is not publicly known. Any employee can
be an Insider from time to time, and would at those times be subject to this
Policy.

Statement of Policy

General Policy

It is the policy of Openwave to oppose the unauthorized disclosure of any
nonpublic information acquired in the work-place and the misuse of Material
Nonpublic Information in securities trading.

Definition of Material Nonpublic Information

It is not possible to define all categories of material information. However,
information should be regarded as material if there is a reasonable likelihood
that it would be considered important to an investor in making an investment
decision regarding the purchase or sale of Openwave’ s securities.

 

  Page 3 August 19, 2008  



--------------------------------------------------------------------------------

While it may be difficult under this standard to determine whether particular
information is material, there are various categories of information that are
particularly sensitive and, as a general rule, should always be considered
material. Examples of such information may include:

 

  •  

Financial results

 

  •  

Projections of future earnings or losses

 

  •  

News of a pending or proposed merger

 

  •  

News of the disposition of a subsidiary

 

  •  

Impending bankruptcy or financial liquidity problems

 

  •  

Gain or loss of a substantial customer or supplier

 

  •  

Changes in dividend policy

 

  •  

New product announcements of a significant nature

 

  •  

Significant product defects or modifications

 

  •  

Significant pricing changes

 

  •  

Stock splits

 

  •  

New equity or debt offerings

 

  •  

Acquisitions

 

  •  

Significant litigation exposure due to actual or threatened litigation

 

  •  

Major changes in senior management

Either positive or negative information may be material.

Nonpublic information is information that has not been previously disclosed to
the general public and is otherwise not available to the general public.

Specific Policies

1. Trading on Material Nonpublic Information. No director, officer or employee
of, or consultant or contractor to, Openwave, and no member of the immediate
family or household of any such person, shall engage in any transaction
involving a purchase or sale of Openwave’s securities, including any offer to
purchase or offer to sell, during any period commencing with the date that he or
she possesses Material Nonpublic Information concerning Openwave, and ending at
the close of business on the second Trading Day following the date of public
disclosure of that information, or at such time as such nonpublic information is
no longer material. As used in this Policy, the term “Trading Day” shall mean a
day on which national stock exchanges and the National Association of Securities
Dealers, Inc. Automated Quotation System (NASDAQ) are open for trading.

2. Tipping. No Insider shall disclose Material Nonpublic Information (commonly
referred to as “tipping”) to any other person (including family members) where
such information may be used by such person to his or her profit by trading in
the securities of companies to which such information relates, nor shall such
Insider or related person make recommendations or express opinions on the basis
of Material Nonpublic Information as to trading in Openwave’s securities.

3. Confidentiality of Nonpublic Information. Nonpublic information relating to
Openwave is the property of Openwave and the unauthorized disclosure of such
information is forbidden.

 

  Page 4 August 19, 2008  



--------------------------------------------------------------------------------

4. Shorting. Openwave does not believe it is appropriate for the members of its
Board of Directors, officers, employees, consultants or contractors, or members
of their immediate family, to financially speculate on a decline in Openwave’s
stock price or to profit from such a decline. Therefore, no directors, officer
or employee of, or consultant or contractor to, Openwave, and no member of the
immediate family or household of any such person, may ever make a short sale of
Openwave’s stock, or an equivalent transaction, such as, without limitation,
selling put options, or buying or selling any options, futures, or derivatives
that would increase in value upon a decline in Openwave’s stock price regardless
of the purpose of such transaction (example, for hedging, tax planning, etc.).

5. Trading Window. The period beginning on the first day of the last month of
each fiscal quarter and ending two Trading Days following the date of public
disclosure of the financial results for that quarter is a particularly sensitive
period of time for transactions in Openwave’s stock from the perspective of
compliance with applicable securities laws. This sensitivity is due to the fact
that officers, directors and certain other employees will, during that period,
often possess Material Nonpublic Information about the expected financial
results for the quarter. Accordingly, to ensure compliance with this Policy and
applicable federal and state securities laws, Openwave requires that (a) all
directors, officers, employees, consultants, and contractors refrain from
conducting transactions involving the purchase or sale of Openwave’s securities
commencing at the commencement of business five Trading Days preceding the
announced date for public disclosure of the financial results for a particular
fiscal quarter or year and continuing until the close of business on the second
Trading Day following the actual date of public disclosure of such financial
results (the “company-wide trading blackout period”); and (b) the directors,
officers and employees and others described or named on “Attachment D” refrain
from conducting transactions involving the purchase or sale of Openwave’s
securities other than during the period (the “trading window”) commencing at the
close of business on the second Trading Day following the date of public
disclosure of the financial results for a particular fiscal quarter or year and
continuing until the close of business on the last day of the second month of
the next fiscal quarter. The safest period for trading in Openwave’s securities,
assuming the absence of Material Nonpublic Information, is probably the first
ten days of the trading window.

From time to time, Openwave may also recommend that directors, officers,
selected employees and others suspend trading because of developments known to
Openwave and not yet disclosed to the public. In such event, such persons are
advised not to engage in any transaction involving the purchase or sale of
Openwave’s securities during such period and should not disclose to others the
fact of such suspension of trading.

It should be noted, however, that even during the trading window, any person
possessing Material Nonpublic Information concerning Openwave should not engage
in any transactions in Openwave’s securities until such information has been
known publicly for at least two Trading Days, whether or not Openwave has
recommended a suspension of trading to that person. Trading in Openwave’s
securities during the trading window should not be considered a “safe harbor,”
and all members of its Board of Directors, officers and other persons should use
good judgment at all times.

6. Preclearance of Trades. Openwave has determined that all members of the Board
of Directors, executive officers, and vice presidents, of Openwave must refrain
from trading in

 

  Page 5 August 19, 2008  



--------------------------------------------------------------------------------

Openwave’s securities, even during the trading window, without first complying
with Openwave’s “pre-clearance” process. Each of such officers and members of
the Board of Directors is required to contact Openwave’s Compliance Officer or
such officer’s designee prior to commencing any trade in Openwave’s securities.
Openwave may find it necessary, from time to time, to require compliance with
the pre-clearance process from certain employees, consultants and contractors
other than and in addition to officers and members of the Board of Directors.

7. Individual Responsibility. Every member of Openwave’s Board of Directors,
officer, employee, consultant, and contractor: (a) has the individual
responsibility to comply with this Policy against insider trading, regardless of
whether Openwave has recommended a trading window to that Insider or any other
Insiders of Openwave; and (b) is required to comply with the restrictions of
this Insider Trading Policy, and in addition, exercise appropriate judgment in
connection with any trade in Openwave’s securities, regardless of whether such
trade is specifically prohibited by this policy.

An Insider may, from time to time, have to forego a proposed transaction in
Openwave’s securities even if he or she planned to make the transaction before
learning of the Material Nonpublic Information and even though the Insider
believes he or she may suffer an economic loss or forego anticipated profit by
waiting.

 

 

Page 6

August 19, 2008  



--------------------------------------------------------------------------------

Potential Criminal and Civil Liability and/or Disciplinary Action

1. Liability for Insider Trading. Insiders may be subject to penalties of up to
$1,000,000 and up to ten years in jail for engaging in transactions in
Openwave’s securities at a time when they have knowledge of nonpublic
information regarding Openwave.

2. Liability for Tipping. Insiders may also be liable for improper transactions
by any person (commonly referred to as a “tippee”) to whom they have disclosed
nonpublic information regarding Openwave or to whom they have made
recommendations or expressed opinions on the basis of such information as to
trading in Openwave’s securities. The Securities and Exchange Commission (the
“SEC”) has imposed large penalties even when the disclosing person did not
profit from the trading. The SEC, the stock exchanges and the National
Association of Securities Dealers, Inc. use sophisticated electronic
surveillance techniques to uncover insider trading.

3. Possible Disciplinary Actions. Employees of Openwave who violate this Policy,
or any aspect of it, shall also be subject to disciplinary action by Openwave,
which may include ineligibility for future participation in Openwave’s equity
incentive plans or termination of employment.

Applicability of Policy to Inside Information Regarding Other Companies

This Policy and the guidelines described in this Policy also apply to Material
Nonpublic Information relating to other companies, including Openwave’s
customers, vendors or suppliers (“Business Partners”), when that information is
obtained in the course of employment with, or other services performed on behalf
of, Openwave. Civil and criminal penalties, and termination of employment, may
result from trading on inside information regarding Openwave’s Business
Partners. All employees should treat Material Nonpublic Information about
Openwave’s Business Partners with the same care required with respect to
information related directly to Openwave.

Certain Exceptions

For purposes of this Policy, Openwave considers that the exercise of stock
options under Openwave’s stock option plans (including, if done in accordance
with the terms of such plans, exercise for cash or exercise by surrendering
shares) or the purchase of shares under Openwave’s employee stock purchase plan
(but not the sale of any such shares) is exempt from this Policy, since the
other party to the transaction is Openwave itself and the price does not vary
with the market but is fixed by the terms of the option agreement or the plan.

Additional Information - Directors and Officers

Members of the Board of Directors and executive officers of Openwave must also
comply with the reporting obligations and limitations on short-swing
transactions set forth in Section 16 of the Securities Exchange Act of 1934, as
amended. The practical effect of these provisions is that officers and directors
who purchase and sell any of Openwave’s securities within a six-month period
must disgorge all profits to Openwave whether or not they had knowledge of any
Material Nonpublic Information. Under these provisions, and so long as certain
other criteria are met, neither the receipt of an option under Openwave’s option
plans, nor the exercise of that option, nor the receipt of stock under
Openwave’s employee stock purchase plan is deemed a purchase under

 

  Page 7 August 19, 2008  



--------------------------------------------------------------------------------

Section 16; however, the sale of any such shares is a sale under Section 16.
Moreover, no officer or director may ever make a short sale of Openwave’s stock,
or an equivalent transaction, such as selling put options. Openwave has
provided, or will provide, separate memoranda and other appropriate materials to
its officers and directors regarding compliance with Section 16 and its rules.

Inquiries

Please direct your questions as to any of the matters discussed in this Policy
to the designees of Openwave’s Compliance Officer, Jeff Li at 650-480-5320 or
Elizabeth Rushforth at 650-480- 4775.

 

  Page 8 August 19, 2008  



--------------------------------------------------------------------------------

ATTACHMENT B

ACKNOWLEDGMENT

The undersigned certifies that he or she has read, understands and agrees to
comply with the Openwave Systems Inc’s Insider Trading Compliance Program and
Policy. The undersigned agrees that he or she will be subject to sanctions
imposed by Openwave, in its discretion for violation of Openwave’s policy, and
that Openwave may give stop-transfer and other instructions to Openwave’s
transfer agent against the transfer of Openwave’s securities by the undersigned
in a transaction that Openwave considers to be in contravention of its Policy.
The undersigned acknowledges that one of the sanctions to which he or she may be
subject as a result of violating Openwave’s policy is termination of employment.

 

Dated:   11/14/08     Signature:  

/s/ Kenneth D. Denman

      Printed Name:   Kenneth D. Denman

 

  Page 9 August 19, 2008  



--------------------------------------------------------------------------------

ATTACHMENT C

DIRECTORS AND OFFICERS

 

1. Directors:

Robin Abrams

Ken Dentnan

Bo Hedfors

Gerald Held

Patrick Jones

Charles Levine

William Morrow

 

2. Officers:

Bruce Coleman

Alan Park

Karen Willem

 

  Page 10 August 19, 2008  



--------------------------------------------------------------------------------

Addendum D

CODE OF BUSINESS CONDUCT AND ETHICS

ADOPTED BY THE BOARD OF DIRECTORS

ON APRIL 15, 2004

Introduction

This Code of Business Conduct (the “Code”) covers a wide range of business
practices and procedures. It does not cover every issue that may arise, but it
sets out basic principles to guide all Openwave employees, officers and
directors. All of our employees, officer and directors are required to conduct
themselves accordingly and seek to avoid even the appearance of improper
behavior. The Code should also be provided to and followed by the Company’s
agents and representatives, including consultants and contingent workers.

Integrity is the cornerstone that underlies all aspects of this code and
Openwave’s core values. At a high level, you should be honest and forthright in
your dealings with our customers, partners, employees, shareholders, and the
communities in which we conduct business. The following provisions of the Code
all flow from the following principles:

 

  •  

Obey all laws and regulations governing our business conduct.

 

  •  

Be honest and fair in all Openwave activities and relationships.

 

  •  

Avoid conflicts of interest between work and personal affairs.

 

  •  

Create an environment of fair employment practices for all employees.

 

  •  

Through leadership, maintain a culture that values ethical conduct, honesty and
integrity.

If a law conflicts with a policy in this Code, you must comply with the law. If
you have any questions about these conflicts, you should ask your manager how to
handle the situation.

Any person that violates the standards in this Code will be subject to
disciplinary action, up to and including termination of employment. If you are
in a situation that you believe may result in or lead to a violation of this
Code, follow the guidelines described in Section 15 of this Code.

 

Page 21



--------------------------------------------------------------------------------

1. General Compliance Guidelines

We must all work to ensure prompt and consistent action against violations of
this Code. However, in some situations it is difficult to know if a violation
has occurred. Since we cannot anticipate every situation that will arise, it is
important that we have a way to approach a new question or problem. These are
the steps to keep in mind:

 

  •  

Make sure you have all the facts possible. In order to reach the right
solutions, we must be as fully informed as possible.

 

  •  

Ask yourself: What specifically am I being asked to do? Does it seem unethical
or improper? This will enable you to focus on the specific question you are
faced with, and the alternatives you have. Use your judgment and common sense;
if something seems unethical or improper, follow up on it.

 

  •  

Clarify your responsibility and role. In most situations, there is shared
responsibility. Are your colleagues informed? It may help to get others involved
and discuss the problem.

 

  •  

Discuss the problem with your manager. This is the basic guidance for all
situations. In many cases, your manager will be more knowledgeable about the
question, and will appreciate being brought into the decision-making process.
Remember that it is your manager’s responsibility to help solve problems.

 

  •  

Seek help from Company resources. In the event you do not feel comfortable
approaching your manager with your question, discuss it locally with your Human
Resources business partner or Human Resources representative.

 

  •  

You may report ethical violations in confidence and without fear of retaliation.
If you find yourself in a situation that requires that your identity be kept
confidential, your anonymity will be protected to the extent possible. The
Company does not permit retaliation of any kind against employees for good faith
reports of ethical violations.

 

  •  

Always ask first, act later: If you are unsure of what to do in any situation,
seek guidance before you act.

 

2. Compliance with Laws, Rules and Regulations

Obeying the law, both in letter and in spirit, is the foundation on which the
Company’s ethical standards are built. All employees must respect and obey the
laws of the cities, states and countries in which we operate. Although not all
employees are expected to know the details of these laws, it is important to
know enough to determine when to seek advice from your manager or other
appropriate personnel.

If you have questions regarding compliance with laws, rules and regulations,
including insider-trading laws, you may request more information from your
manager or the legal department

 

3. Conflicts of Interest

A “conflict of interest” exists when a person’s private interest interferes in
any way with the interests of the Company. A conflict situation can arise when
an employee, officer or director takes actions or has interests that may make it
difficult to perform his or her Company work objectively and effectively.
Conflicts of interest may also arise when an employee, officer or director, or
members of his or her family, receives improper personal benefits as a result of
his or her position in the Company.

The mere existence of a relationship with outside firms is not automatically
prohibited. However, if employees have any influence on transactions involving
purchases, contracts, or leases, it is imperative that they disclose to an
officer of the Company as soon as possible the existence of any actual or
potential conflict of interest so that safeguards can be established to protect
all parties. Conflicts of

 

Page 22



--------------------------------------------------------------------------------

interest may not always be clear-cut, so if you have a question, you should
consult with higher levels of management or the Company’s legal department. The
Company has adopted a specific policy on Conflicts of Interest that has been
made available to every employee. Any employee, officer or director who becomes
aware of a conflict or potential conflict should bring it to the attention of a
manager or other appropriate personnel.

 

4. Insider Trading

Employees, officer, directors, consultants or contractors and their family
members who have access to material confidential information regarding the
Company or any actual or prospective customer or partner are not permitted to
use or share that information for stock trading purposes or for any other
purpose except the conduct of our business. All non-public information about the
Company should be considered confidential information. To use non-public
information regarding the Company or any other company for personal financial
benefit or to “tip” others who might make an investment decision on the basis of
this information is unethical and illegal. To assist with compliance of insider
trading laws, the Company has adopted a specific policy that has been
distributed to every employee. If you have any questions, please consult the
Company’s legal department.

 

5. Openwave Opportunities May Not Be Used For Personal Gain

Employees, officers and directors are prohibited from participating personally
in opportunities that are discovered through the use of corporate property,
information or position without the consent of the Board of Directors, even if
Openwave declines the opportunity. No employee or member of the board of
directors may use corporate property, information, or position for improper
personal gain, and no employee or director may compete with the Company directly
or indirectly. Employees, officers and directors owe a duty to the Company to
advance its legitimate interests when the opportunity to do so arises.

 

6. Competition and Fair Dealing

We seek to outperform our competition fairly and honestly. Stealing proprietary
information, possessing trade secret information that was obtained without the
owner’s consent, or inducing such disclosures by past or present employees of
other companies is prohibited. Each employee should endeavor to respect the
rights of and deal fairly with the Company’s customers, suppliers. competitors
and employees. No employee should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts, or any other intentional unfair-dealing practice.

 

7. Gifts

The purpose of business entertainment and gifts in a commercial setting is to
create good will and sound working relationships, not to gain unfair advantage
with customers. No gift or entertainment should be given or accepted by any
Company employee, family member of an employee or agent unless it: (1) is not a
cash gift, (2) is consistent with customary business practices, (3) is not
excessive in value, (4) cannot be construed as a bribe or payoff and (5) does
not violate any laws or regulations. Please discuss any gifts or proposed gifts
that you believe may not be appropriate with your manager or the Company’s legal
department.

 

8. Discrimination and Harassment

The diversity of the Company’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and have
adopted a specific policy to assist in that goal. We will not tolerate any
unlawful discrimination or harassment based on sex, age, race, religion, color,
national origin or ancestry, disability, marital status or any other legally
protected characteristic. Examples of improper conduct include derogatory
comments based on racial or ethnic characteristics and unwelcome sexual
advances. The Company has adopted a specific policy prohibiting unlawful
harassment and discrimination that has been made available to every employee.

 

Page 23



--------------------------------------------------------------------------------

9. Health and Safety

The Company strives to provide each employee with a safe and healthy work
environment. Each employee has responsibility for maintaining a safe and healthy
workplace for all employees by following safety and health rules and practices
and reporting accidents, injuries and unsafe equipment, practices or conditions.
Violence and threatening behavior are not permitted. Employees should report to
work in condition to perform their duties, free from the influence of illegal
drugs or alcohol. The use of illegal drugs in the workplace will not be
tolerated.

 

10. Record-Keeping

Accurate and Complete Records.

The Company requires honest and accurate recording and reporting of information
in order to make responsible business decisions.

Many employees regularly use business expense accounts, which must be documented
and recorded accurately. If you are not sure whether a certain expense is
legitimate, ask your manager or the Company’s Controller or Chief Accounting
Officer.

All of the Company’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect the Company’s
transactions and must conform both to applicable legal requirements and to the
Company’s system of internal controls. Unrecorded or “off the books” funds or
assets should not be maintained unless permitted by applicable law or
regulation.

Record Retention.

You should strive to retain or destroy records (emails, memorandum, letters,
etc.) in accordance with the Company’s record retention policies. In the event
of litigation or governmental investigation, do not destroy records, and consult
the Company’s legal department. The Company has adopted a specific Records
Retention Policy that has been made available to every employee.

Business Communications.

Business records and communications may become public. We should avoid
exaggeration, derogatory remarks, guesswork, or inappropriate characterizations
of people and companies that can be misunderstood. This applies equally to
e-mail, internal memos, and formal reports.

 

11. Confidentiality

Every employee and consultant should have executed a confidentiality agreement
when he or she began his or her employment with the Company. In addition, the
Company has adopted a specific Non-Disclosure of Confidential Information.
Policy that has been made available to every employee. Employees should strive
to maintain the confidentiality of confidential information entrusted to them by
the Company or its customers, except when disclosure is authorized by the
Company’s legal department. Confidential information includes all non-public
information that might be of use to competitors, or harmful to the Company or
its customers, if disclosed. It also includes information that suppliers and
customers have entrusted to us. The obligation to preserve confidential
information continues even after employment ends.

 

12. Protection and Proper Use of Company Assets

All employees should endeavor to protect the Company’s assets and ensure their
efficient use. Theft, carelessness, and waste have a direct impact on the
Company’s profitability. Any suspected incident of fraud or theft should be
immediately reported for investigation. Company equipment should not be used for
non-Company business, though incidental personal use may be permitted.

The obligation of employees to protect the Company’s assets includes protection
of the Company’s proprietary information. Proprietary information includes
intellectual property such as trade secrets, patents, trademarks, and
copyrights, as well as business, marketing and service plans,

 

Page 24



--------------------------------------------------------------------------------

engineering and manufacturing ideas, designs, databases, records, salary
information and any unpublished financial data and reports. Unauthorized use or
distribution of this information would violate Company policy. It could also be
Illegal and result in civil or even criminal penalties.

 

13. Payments to Government Personnel

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly or indirectly, to officials of foreign governments or foreign political
candidates in order to obtain or retain business. It is strictly prohibited to
make illegal payments to government officials of any country.

In addition, the U.S. government has a number of laws and regulations describing
business gratuities that may be accepted by U.S. government personnel. The
promise, offer or delivery to an official or employee of the U.S. government of
a gift, favor or other gratuity in violation of these rules would not only
violate Company policy but could also be a criminal offense. State and local
governments, as well as foreign governments, may have similar rules. Upon your
request, the Company’s legal department can provide guidance to you in this
area.

 

14. Waivers of the Code of Business Conduct and Ethics

Any waiver of this Code for executive officers or directors may be made only by
the Board or a Board committee and will be promptly publicly disclosed as
required by law or stock exchange regulation.

 

15. Reporting any Illegal or Unethical Behavior

Employees are encouraged to talk to their manager or other appropriate personnel
about observed illegal or unethical behavior and when in doubt about the best
course of action in a particular situation. It is the policy of the Company not
to allow retaliation for reports of misconduct by others made in good faith by
employees. Employees are expected to cooperate in internal investigations of
misconduct.

Employees must read the Company’s Employee Complaint Procedures for Accounting
and Auditing Matters, which describes the Company’s procedures for the receipt,
retention, and treatment of complaints received by the Company regarding
accounting, internal accounting controls, or auditing matters. Any employee may
submit a good faith concern regarding questionable accounting or auditing
matters without fear of dismissal or retaliation of any kind.

 

Page 25



--------------------------------------------------------------------------------

Addendum E

DEFINITIONS OF INVOLUNTARY TERMINATION AND CAUSE

For purposes of this Agreement, “Involuntary Termination” means the Company’s
termination of the Employee’s employment, which termination is not effected for
Cause, or any actual or purported termination effected by the Company for Cause
when no Cause exists. “Involuntary Termination” also means the Employee’s
resignation from the Company within 3 months after the occurrence of any of the
following events: (i) without the Employee’s express written consent, the
significant reduction of the Employee’s duties, authority, responsibilities, job
title, or reporting relationships relative to the Employee’s duties, authority,
responsibilities, job title, or reporting relationships as in effect immediately
prior to such reduction, or the assignment to the Employee of such reduced
duties, authority, responsibilities, job title, or reporting relationships;
(ii) without the Employee’s express written consent, a material reduction,
without good business reasons, of the facilities and perquisites (including
office space, secretarial support, other support staff, and location) available
to the Employee immediately prior to such reduction; (iii) without the
Employee’s express written consent, a reduction by the Company of ten percent
(10%) or more in the base salary of the Employee as in effect immediately prior
to such reduction (unless such reduction is part of a program generally
applicable to other executives of the Company); (iv) a material reduction by the
Company in the kind or level of employee benefits, including bonuses, to which
the Employee was entitled immediately prior to such reduction with the result
that the Employee’s overall benefits package is significantly reduced (unless
such reduction is part of a program generally applicable to other executives of
the Company); (v) the relocation of the Employee to a facility or a location
more than twenty five (25) miles from the Employee’s then present location,
without the Employee’s express written consent; (vi) the failure of the Company
to obtain the assumption of this Agreement by any successors to the Company; or
(vii) any act or set of facts or circumstances which would, under California
case law or statute, constitute a constructive termination of the Employee.
Provided, however, that in each case, the Employee’s resignation shall not be an
Involuntary Termination under this provision unless (X) the Employee provides
the Company’s General Counsel with written notice of the applicable event or
circumstance within 30 days after the Employee first has knowledge of it, which
notice specifically identifies the event or circumstance that the Employee
believes constitutes grounds for an Involuntary Termination, and (Y) the Company
fails to correct the event or circumstance so identified within 30 days after
receipt of such notice.

For purposes of this Agreement, a termination “for Cause” occurs if the Employee
is terminated for any of the following reasons: (i) any material act of theft,
dishonesty, misconduct, or falsification of any employment or Company records;
(ii) any knowing and improper disclosure of the Company’s confidential or
proprietary information; (iii) any willful action that has a material
detrimental effect on the Company’s reputation or business; (iv) any ongoing
failure or inability to perform any reasonably assigned duties after written
notice from the Company of, and a reasonable opportunity to cure, such failure
or inability; (v) any knowing and material violation of any Company policy or
code of conduct; (vi) any conviction (including any plea of guilty or no
contest) for any criminal act that materially impairs Employee’s ability to
perform her duties under this Agreement; or (vii) any material breach of any
agreement with the Company.

 

Page 26



--------------------------------------------------------------------------------

OPENWAVE SYSTEMS INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between Ken Denman (the “Employee’) and Openwave Systems Inc., a
Delaware corporation (the “Company”), effective as of 11/12, 2008 the “Effective
Date”).

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon the Employee’s termination of employment following a Change of
Control that provide the Employee with enhanced financial security and incentive
and encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control.

D. The Board has approved this Agreement and wishes to replace any existing
individual agreements or arrangements with the Employee entered into prior to
the Effective Date and that relate to severance payments or vesting acceleration
with respect to options, restricted stock or other compensatory stock-based
awards upon a change of control of the ownership of the Company, with this
Agreement which is now the Company’s standard form of agreement with its
officers with respect to this subject matter.

E. The benefits which are provided by virtue of this Agreement are in
consideration of the Employee’s future execution of an agreement to certain
terms, including a release of all claims against the Company and related parties
that releases the Company and such parties from any claims whatsoever arising
from or related to the Employee’s employment relationship with the Company
substantially in the form attached hereto Exhibit A of this Agreement (the
“Separation and Mutual Release Agreement).



--------------------------------------------------------------------------------

F. Certain capitalized terms used in the Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1. TERM OF AGREEMENT. This Agreement became effective on the Effective Date and
shall terminate only upon the date that all obligations of the parties hereto
with respect to this Agreement have been satisfied. Except as otherwise
expressly provided in Section 3(a) below, this Agreement supersedes and replaces
any individual agreements or arrangements, or any relevant portions thereof,
between the Company or any of its subsidiaries and the Employee entered into
prior to the Effective Date that relate to (1) any severance payments or
benefits, (2) any other payments or benefits, or (3) any vesting acceleration,
lapse of restrictions or other amendment with respect to options or restricted
stock of the Company, in each case related to a change of control of the
ownership of the Company (however defined in any such agreements or
arrangements). Any such individual agreements or arrangements, or any relevant
portions thereof addressing this subject matter (whether in the form of offer
letters, employment agreements, change of control agreements, severance
agreements, transition agreements, severance policies or plans, or otherwise)
are hereby terminated and shall no longer have any force or effect.

2. AT-WILL EMPLOYMENT. The Company and the Employee acknowledge that this
Agreement does not change the “at-will” status of Employee’s employment with the
Company, as defined under applicable law. If the Employee’s employment
terminates for any reason not in connection with a Change of Control, the
Employee shall not be entitled to any benefits, damages, awards or compensation
under Section 3 of this Agreement but may be entitled to payments or benefits in
accordance with the Company’s other established employee plans and practices or
pursuant to other agreements with the Company.

3. SEVERANCE AND OTHER BENEFITS.

(a) Termination in Connection with a Change of Control. If the Employee’s
employment terminates as a result of Involuntary Termination at any time during
the period commencing two (2) months prior to a Change of Control and ending
eighteen (18) months following a Change of Control, then immediately after the
later of (i) five (5) business days after the Employee’s last date of employment
with the Company and (ii) seven (7) calendar days after the execution and
delivery of the Mutual Separation and Release Agreement, 100% of the unvested
portion of any stock option, restricted stock or any other compensatory stock
award granted to the Employee by the Company and then held by the Employee
(except for any stock option, restricted stock or other compensatory stock award
which by the express terms of the grant or by express designation by the Board
are expressly excluded from the effect of this Agreement) shall automatically be
accelerated in full so as to become immediately and completely vested and no
longer subject to any contractual restrictions.

 

2



--------------------------------------------------------------------------------

In addition to such vesting acceleration, on the date that such acceleration
occurs, the Employee shall receive the following payments and benefits;
provided, however, that it is the intention of the parties that the payments
described in Section 3(a)(i) shall be made not later than March 15 of the
calendar year after the Involuntary Termination occurs, and, if not made by such
date, because of the Employee’s failure to deliver an effective release of
claims to the Company on or before March 8, the Employee shall be subject to the
six-month delay described in Section 8(f) if applicable:

(i) A lump sum cash payment equal to the Employee’s then current annual base
salary and target annual bonus multiplied by the factor specified below (without
taking into account any reduction in base salary which could trigger an
Involuntary Termination), less applicable withholding taxes or other withholding
obligations of the Company. The factor to be applied to the lump sum payment
above shall be two (2) if the Employee is the Chief Executive Officer, one and
one-half (1.5) if the Employee is the General Counsel or a member of E-Staff,
and one (1) in all other cases; in each case measured as of the date of the
event constituting or giving rise to the occurrence of an Involuntary
Termination. For example, if the Employee is a member of E-Staff, then the lump
sum cash payment shall be equal to one and one-half times the amount equal to
the Employee’s annual base salary plus target annual bonus.

(ii) At the Company’s expense, the Company will continue to provide Employee,
and eligible dependents or other qualified beneficiaries of Employee, with
medical, dental and vision insurance benefit coverage in coordination with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) eighteen (18) months if the Employee is the Chief Executive Officer,
the General Counsel or a member of E-Staff, and twelve (12) months in all other
cases, provided that the Employee completes and timely files all necessary COBRA
election documentation which will be sent to Employee after the last day of
employment. After the periods specified in this Section 3(a)(ii), if Employee
wishes to continue such COBRA coverage, Employee will be required to pay all
requisite premiums for such continued coverage.

(b) Voluntary Resignation; Termination For Cause. If the Employees employment
terminates by reason of the Employee’s voluntary resignation (which is not an
Involuntary Termination) or if the Employee is terminated for Cause, then the
Employee shall not be entitled to receive any benefits under this Agreement, but
may be entitled to benefits and other rights (if any) as may then be established
under the terms of the Company’s other then-existing severance and benefits
plans and programs or pursuant to other agreements with the Company.

(c) Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or such Employee’s employment is terminated
due to the death of the Employee, then the Employee shall not be entitled to
receive any benefits under this Agreement but may be entitled to benefits and
other rights (if any) as may then be established under the Company’s other
then-existing severance and benefits plans and programs or pursuant to other
agreements with the Company.

 

3



--------------------------------------------------------------------------------

(d) Termination Not in Connection With a Change of Control. In the event the
Employee’s employment terminates not in connection with a Change of Control, for
any reason or no reason, whether on account of Disability, death, or otherwise,
either prior to the period commencing two (2) months before the occurrence of a
Change of Control or after the eighteen (18) month period following a Change of
Control, then the Employee shall not be entitled to receive severance and any
other benefits under this Agreement, but only as may then be established under
the Company’s other then-existing severance and benefits plans and programs or
pursuant to other agreements with the Company.

(e) Mitigation. The Employee shall not be required to mitigate damages or the
amount of any payment or benefit provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Employee as a result
of employment by another employer or by any retirement benefits received by the
Employee after the date of the termination of employment, or otherwise.

4. ATTORNEY FEES, COSTS AND EXPENSES. The Company shall promptly reimburse the
Employee, on a monthly basis, for one-half (1/2) of the reasonable attorney
fees, costs and expenses (collectively “Fees”) incurred by the Employee in
connection with any action brought by the Employee to enforce his or her rights
hereunder. In the event the Employee is the prevailing party, the Company shall
reimburse the Employee for any Fees incurred by the Employee not previously
reimbursed by the Company. However, if the Employee is not the prevailing party,
the Employee shall immediately repay to the Company all previously paid
reimbursements. The prevailing party shall be determined based upon the
applicable court’s or arbitrator’s determination of which party prevailed on the
major contested issues, with reference to the amount awarded or agreed to and
without regard to whether or not the action resulted in a final judgment or was
settled.

5. TAX MATTERS. In the event that any severance and other payments and benefits
provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) become subject
to the excise tax imposed by Section 4999 of the Code (or any corresponding
provisions of state tax law), then the Employee’s benefits under Section 3 shall
still be delivered in full). Notwithstanding the foregoing, any payment pursuant
to this Section 5 shall not be subject to the six-month delay described in
Section 8(f), and, in no case shall such payment be made later than the end of
the calendar year after the year in which the Employee remits federal or state
taxes.

6. DEFINITION OF TERMS. The following terms used in this Agreement shall have
the following meanings:

(a) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company; (ii) repeated

 

4



--------------------------------------------------------------------------------

unexplained or unjustified absences from the Company; (iii) a material and
willful violation of any federal or state law which if made public would injure
the business or reputation of the Company as reasonably determined by the Board
of Directors of the Company; (iv) refusal or willful failure to act in
accordance with any specific lawful direction or order of the Company or stated
lawful written policy of the Company; (v) commission of any act of fraud with
respect to the Company; or (vi) conviction of a felony or a crime involving
moral turpitude causing material harm to the standing and reputation of the
Company, in each case as reasonably determined by the Board of Directors of the
Company.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons (as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that will
continue the business of the Company in the future;

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules l3d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner (or is part of a group of related
persons that is a beneficial owner) of more than 20% of the securities of the
Company immediately after such merger or consolidation, shall be excluded from
the list of “shareholders of the Company immediately prior to such merger or
consolidation” for purposes of the preceding calculation); or

(iii) The direct or indirect acquisition of beneficial ownership of at least
fifty percent (50%) of the voting securities of the Company by a person or group
of related persons (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Exchange Act); provided, that “person or group of related
persons” shall not include the Company, a subsidiary of the Company, or an
employee benefit plan sponsored by the Company or a subsidiary of the Company
(including any trustee of such plan acting as trustee).

(c) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness or injury, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Employee or the Employee’s legal representative and
acceptable to the Company or its insurers (such agreement as to acceptability
not to be unreasonably withheld). Termination resulting from Disability may only
be effected after at least thirty (30) days’

 

5



--------------------------------------------------------------------------------

written notice by the Company of its intention to terminate the Employee’s
employment. In the event that the Employee resumes the performance of
substantially all of his or her duties hereunder before the termination of his
or her employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(d) E-Staff. “E-Staff” shall mean the senior executives of the Company who
report directly to the Chief Executive Officer.

(e) Involuntary Termination. “Involuntary Termination” shall mean the Company’s
termination of Employee’s employment or the Employee’s resignation from the
Company, as applicable, in either case upon or within 3 months after the
occurrence of any of the following events: (i) without the Employee’s express
written consent, the material reduction of the Employee’s duties, authority,
responsibilities, job title or reporting relationships relative to the
Employee’s duties, authority, responsibilities, job title, or reporting
relationships as in effect immediately prior to such reduction, or the
assignment to the Employee of such reduced duties, authority, responsibilities,
job title, or reporting relationships; (ii) without the Employee’s express
written consent, a material reduction, without good business reasons, of the
facilities and perquisites (including office space, secretarial support, other
support staff, and location) available to the Employee immediately prior to such
reduction; (iii) a material reduction by the Company in the base salary of the
Employee as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the kind or level of employee benefits, including
bonuses, to which the Employee was entitled immediately prior to such reduction
with the result that the Employee’s overall benefits package is materially
reduced; (v) the relocation of the Employee to a facility or a location more
than twenty- five (25) miles from the Employee’s then present location, without
the Employee’s express written consent; (vi) any termination of the Employee by
the Company which is not effected for Disability or for Cause, or any actual or
purported termination effected by the Company for Disability or for Cause for
which the grounds relied upon are not valid; (vii) the failure of the Company to
obtain the assumption of this Agreement by any successors contemplated in
Section 7(a) below; or (viii) any act or set of facts or circumstances which
would, under California case law or statute, constitute a constructive
termination of the Employee. For purposes of clause (i) of the immediately
preceding sentence, the Employee’s responsibilities shall be deemed to be
materially reduced if the Employee is no longer an executive officer (in the
case of current executive officers) or on the executive officer management staff
(in the case of current E-Staff) of such ultimate parent entity. Notwithstanding
the foregoing, an Involuntary Termination only shall be deemed to have occurred
upon the Employee’s resignation from the Company if (i) the Employee provides
notice to the Company within ninety (90) days after the initial occurrence of
the event forming the basis for the resignation and (ii) the Company fails to
substantially cure the event within thirty (30) days after receiving notice.

7. SUCCESSORS.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or

 

6



--------------------------------------------------------------------------------

otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law or otherwise.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. MISCELLANEOUS.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to him or her at the home address or facsimile number which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

(b) Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
the internal laws of the State of California. Both Employee and the Company
hereby agree to the jurisdiction and venue of the courts of the State of
California and Federal Courts of the United States of America located within the
County of Santa Clara for all actions relating to this Agreement. Employee
further agrees that service upon Employee in any such action or proceeding may
be made by first class mail, certified or registered, to the Employee’s address
as last appearing on the records of the Company or by personal service on
Employee.

(c) Counterparts; Facsimile. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. The executed copy of this Agreement may be delivered by facsimile or
in original form.

(d) Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

(e) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or to affect the
meaning thereof.

 

7



--------------------------------------------------------------------------------

(f) Construction; Six-Month Delay for Specified Employees. It is the intent of
the parties hereto that this Agreement be in compliance with Section 409A of the
Code and the Treasury Regulations promulgated thereunder. If any amounts to be
paid under Section 3(a)(i) hereof are not paid on or before March 15 of the year
after the Involuntary Termination occurs, then, payments to “specified
employees” of the Company (as that term is defined in Treasury Regulation
Section 1.409A-1(i)) shall be delayed for six months in accordance with Treasury
Regulation Section 1.409A-3(i)(2), but only to the extent that such payments
exceed two times the limit applicable to the Employee’s compensation under
internal Revenue Code Section 401 (a)(17).

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date set forth above.

 

COMPANY   OPENWAVE SYSTEMS INC.  

/s/ Kenneth D. Denman

  Name:     Title:   President and CEO EMPLOYEE   Signature:  

/s/ Kenneth D. Denman

  Name:   11/12/08

 

8



--------------------------------------------------------------------------------

EXHIBIT A

DO NOT SIGN BELOW UNLESS AND UNTIL OPENWAVE SYSTEMS INC. HAS ADVISED YOU THAT
YOU ARE ELIGIBLE FOR A SEVERANCE PAYMENT PURSUANT TO THE TERMS OF YOUR CHANGE OF
CONTROL SEVERANCE AGREEMENT.

INSERT FORM OF AGREEMENT BELOW



--------------------------------------------------------------------------------

RELEASE OF CLAIMS

1. In exchange for the severance payment and other benefits described in
Section 3 of my Change of Control Severance Agreement with Openwave Systems Inc.
(the “Company”), I and my successors and assigns release the Company and its
successors and assigns, and each of their respective parents, divisions,
subsidiaries, and affiliated entities, and each of those entities’ respective
current and former shareholders, investors, directors, officers, employees,
agents, attorneys, insurers, legal successors and assigns, from any and all
claims, actions and causes of action, whether now known or unknown, that I have,
or at any other time had, or shall or may have against those released parties
based upon or arising out of any matter, cause, fact, thing, act or omission
whatsoever occurring or existing at any time up to and including the date on
which I sign this Release of Claims, including, but not limited to, any claims
of wrongful termination, breach of express or implied contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, retaliation or
national origin, race, age, sex, disability, sexual orientation or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the Fair
Employment and Housing Act, or any other applicable law. This Release of Claims
will not apply to any rights or claims that cannot be released as a matter of
law, including any statutory indemnity rights, to any claims under the terms of
the Indemnity Agreement entered into by me and the Company, if any, and it will
not apply to any claims that arise after the date on which I sign this Release
of Claims.

2. I acknowledge that I have read section 1542 of the Civil Code of the State of
California which, in its entirety, states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby waive any rights that I have under section 1542 of the Civil Code of
the State of California (or any similar provision of the laws of any other
jurisdiction) to the fullest extent that I may lawfully waive such rights
pertaining to this Release of Claims, and I affirm that it is my intention to
release all known and unknown claims that I have against the parties released in
Paragraph 1 above.

3. I acknowledge that I have been paid all earned wages and accrued, unused
vacation/paid time off that I earned during my employment with the Company.

4. I agree that I will not, at any time in the future, make any critical or
disparaging statements about the Company, its products or its employees, unless
such statements are made truthfully in response to a subpoena or other legal
process. The Company agrees that its officers and directors will not, at any
time in the future, make any critical or disparaging statements about me to any
third party, unless such statements are made truthfully in response to a
subpoena or other legal process.

5. I acknowledge that I have returned to the Company all Company property and
documents (whether in paper or electronic form, and all copies thereof) and any
Company proprietary or



--------------------------------------------------------------------------------

confidential information (and all reproductions thereof, in whole or in part)
that were in my possession, custody, or control. I acknowledge and agree that
following the termination of my employment with the Company, I continue to be
bound by, and will comply with, the terms of the Confidential Information and
Invention Assignment Agreement between me and the Company of                  ,
20    .

6. This Release of Claims constitutes the entire agreement between the Company
and me with regard to the subject matter hereof. Both parties acknowledge that
they have carefully read and fully understand this Release of Claims and I have
not relied on any statement, written or oral, which is not set forth in this
document. Both parties understand and agree that this Release of Claims cannot
be modified or amended except by a document signed by me and an authorized
officer of the Company.

I UNDERSTAND THAT I SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE OF CLAIMS AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS RELEASE OF CLAIMS. I ALSO UNDERSTAND THAT
I MAY HAVE UP TO 21 DAYS TO CONSIDER AND SIGN THIS RELEASE OF CLAIMS, THAT I MAY
REVOKE THIS RELEASE OF CLAIMS AT ANY TIME DURING THE SEVEN DAY PERIOD AFTER I
SIGN IT BY WRITTEN NOTICE OF REVOCATION TO THE GENERAL COUNSEL OF THE COMPANY,
AND THAT THIS RELEASE OF CLAIMS WILL NOT BECOME EFFECTIVE UNLESS I DO NOT REVOKE
IT DURING THAT SEVEN DAY PERIOD. I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND
THIS RELEASE OF CLAIMS, AND I AM SIGNING THIS RELEASE OF CLAIMS KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE PAYMENT AND BENEFITS
DESCRIBED ABOVE, WHICH PAYMENT AND BENEFITS I AM NOT ENTITLED TO RECEIVE EXCEPT
AS A RESULT OF SIGNING THIS RELEASE OF CLAIMS.

 

Dated:                  , 20         Signature:  

 

        Employee       OPENWAVE SYSTEMS INC. Dated:                  , 20      
    By:  

 

      Its:  

 